W. G. Duncan, Transferee of San Antonio Driverless Co., Inc., W. G. Duncan, Esther S. Duncan, v. Commissioner.W. G. Duncan v. CommissionerDocket Nos. 9916, 9921, 9922.United States Tax Court1948 Tax Ct. Memo LEXIS 266; 7 T.C.M. 34; T.C.M. (RIA) 47334; January 27, 19481948 Tax Ct. Memo LEXIS 266">*266  JOHNSON Order JOHNSON, Judge: After promulgation of the Court's Memorandum Findings of Fact and Opinion in the above-styled proceedings on December 23, 1947 [6 TCM 1292], respondent, on January 22, 1948, filed a motion for correction of the Court's statement therein that the Commissioner determined against W. G. Duncan as transferee of the San Antonio Driverless Co., Inc., liability for "an overassessment of $7,951.09 in its excess profits tax" for 1943 (line 1, page 2 of Opinion [left column, last line]), and to substitute therefor "an unpaid assessment of $7,951.09 in its excess profits tax" for 1943. Since the change sought is found to conform to the statement in the notice on which the proceeding in Docket No. 9916 is based, it is, therefore ORDERED that the final wording of the first sentence on page 2 of the Court's report [left column, last line], viz.: "an overassessment of $7,951.09 in its excess profits tax, all for 1943," be and the same hereby is changed to read: "an unpaid assessment of $7,951.09 in its excess profits tax, all for 1943."